43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin HILL, a/k/a Melvin Taylor, a/k/a John Doe, Plaintiff Appellant,v.Alexander HARVEY, II, Defendant Appellee.
No. 94-6793.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 16, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-94-1507-JFM)
Melvin Hill, Appellant Pro Se.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration in his 42 U.S.C. Sec. 1983 (1988) action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hill v. Harvey, No. CA-94-1507-JFM (D. Md. June 30, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED